Order entered January 10, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00262-CR

                              JACOB NATHAN ROSS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-1611734-V

                                            ORDER
         Pending is the State’s motion for a second extension of time to file its brief. The motion

is GRANTED and the Clerk of the Court is hereby ordered to file the State’s brief tendered to the

Court.


                                                       /s/   LANA MYERS
                                                             PRESIDING JUSTICE